Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election without traverse of claims 1-8 in the reply filed on May 31, 2022, is acknowledged.  
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on August 25, 2020, has been considered and initialed by the Examiner. 




Objection


3.	The drawings are objected to because it appears the drawings filed on February 13, 2020 are hand drawn and do not appear suitable for publication.  New corrected drawings in compliance with 37 CFR 1.121(d)  are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmis et al (U.S. 2012/0251757). 
	Dalmis discloses a pressure sensitive adhesive tape (claim 3 of Dalmis) comprising a substrate with an ultra high molecular weight polyethylene (paragraph 16) 
and a coating comprising silicone (paragraph 93), as in claim 1.  In claim 1, the phrase, “for protecting a surface” is an intended use, where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Concerning claim 2, because Dalmis discloses a pressure sensitive adhesive tape with the same materials as claimed and preferentially disclosed, the article of Dalmis will inherently possess a co-mingled layer of the ultra high molecular weight substance from the substrate and silicone from the coating.
	Concerning claims 3-5, because Dalmis discloses a pressure sensitive adhesive tape with the same materials as claimed and preferentially disclosed, the article of Dalmis will inherently possess a tensile strength, as claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Dalmis has the same chemical structure, the properties, including tensile strength are necessarily present. MPEP 2112.01 II.
Concerning claim 6-7, because Dalmis discloses a pressure sensitive adhesive tape with the same materials as claimed and preferentially disclosed, the article of Dalmis will inherently possess a heat distortion and coefficient of friction, as claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Dalmis has the same chemical structure, the properties, including heat distortion and coefficient of friction are necessarily present. MPEP 2112.01 II.
	Concerning claim 8, Dalmis discloses the substrate can comprise polyolefins such as polypropylene (paragraph 16).

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781